Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2019

                                      No. 04-19-00756-CR

                               Teanna Danielle SAN NICOLAS,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR9270C
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Appellant was convicted of aggravated kidnapping but absconded prior to sentencing.
Appellant filed a notice of appeal, and this court dismissed the appeal for want of jurisdiction
because the trial court pronounced the sentence while appellant was not present. San Nicolas v.
State, No. 04-18-00537-CR, 2018 WL 6793272, at *1 (Tex. App.—San Antonio Dec. 27, 2018,
no pet.) (mem. op.) (“‘If sentence is not orally pronounced in the defendant’s presence, there is
no valid judgment and nothing for [her] to appeal.’”).

        On September 27, 2019, the trial court amended the certification of defendant’s right of
appeal by re-signing and re-dating it. Like the original certification, the amended certification
states this case “is not a plea-bargain case, and the defendant has the right of appeal[.]” The
clerk’s record, however, does not contain a new judgment reflecting that the sentence has been
pronounced in appellant’s presence.

        Accordingly, we ABATE this case to the trial court and ORDER the trial court to enter a
new judgment reflecting that the sentence has been pronounced in appellant’s presence. The trial
court is further ORDERED to file in this court within thirty (30) days of the date of this order a
supplemental clerk’s record containing the new judgment. All appellate filing dates are
ABATED pending further orders from this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court